DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination.  Acknowledgement is made of the preliminary amendment filed 2-10-2022.
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 12-09-2019 have been considered by the examiner (see attached PTO-1449).

Allowable Subject Matter
Claims 1 to 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches numerous methodologies for checking a frame for errors in a controller area network (CAN).  For instance, Kuban (USPAP 2008/0274689) one such example of the prior art made of record, teaches an architecture to extend a wired CAM to a wireless personal area network wherein a message integrity code (MIC) is used to check frame integrity.  Kuban also teaches that a CAN protocol stack (211) includes a MAC layer (214) that performs frame coding and error detection wherein each active nodes performs cyclic redundancy checks (CRC).  Sharma (USPAP 2016/0344552) teaches a configurable cryptographic CAN device comprising an embedded CAN controller (114) of a microprocessor operating in the data link layer supporting normal mode or flexible data rate mode frames formatted according to ISO-11898-1 standard.  Sharma also teaches that the CAN device includes a security module for performing security functions on data traffic.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Freikorn et al. 		(USPAP 2018/0039538) discloses a controller for checking data integrity of an integrated circuit by comparing a copy of a parity value.
Sambamurthy et al. 	(USP 6,085,248) discloses a media access controller  comprising a SUPERMAC core  with a processor that checks for errors in the data using CRC values.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112